Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Hector Reinat appeals the district court’s order granting his motion for reduction of sentence under 18 U.S.C. § 3582(c)(2) (2006). We have reviewed the record and find no reversible error. Accordingly, we affirm the judgment of the district court. See United States v. Reinat, No. 1:05-cr-00126-2 (S.D.W.Va. July 8, 2009). We dispense with oral argument because the facts and legal contentions are *447adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.